United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-2045
                                  ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Arkansas.
Fred Neal, Jr., individually and as      *
Trustee Fred Neal, Jr. Revocable Trust, * [UNPUBLISHED]
                                         *
             Appellant,                  *
                                         *
Doris Neal, individually and as Trustee *
Doris Neal Revocable Trust; John H.      *
Sinclair, Trustee Deep Water Designs; *
Davis Munck, P.C.,                       *
                                         *
             Defendants.                 *
                                    ___________

                             Submitted: August 30, 2010
                                Filed: September 2, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.
       Fred Neal appeals the district court’s1 adverse grant of summary judgment in
this civil case involving certain tax assessments and the foreclosure of federal tax
liens. He argues among other things that he did not owe any taxes, that the statute of
limitations had expired, and that the district court should have allowed him to file
certain additional documents.

        After careful de novo review, viewing the evidence and all fair inferences from
it in the light most favorable to Neal, see Johnson v. Blaukat, 453 F.3d 1108, 1112
(8th Cir. 2006), we conclude that the grant of summary judgment was proper for the
reasons stated by the district court. We further conclude that Neal waived his statute-
of-limitations argument, see United States v. Big D. Enter., Inc., 184 F.3d 924, 935
(8th Cir. 1999) (defense based upon statute of limitations is generally waived if not
raised in responsive pleading), and, in any event, the argument is meritless, see 26
U.S.C. § 6502(a)(1) (where assessment of any tax imposed by this title has been made
within period of limitation properly applicable thereto, such tax may be collected by
levy or by proceeding in court, but only if levy is made or proceeding begun within
10 years after assessment of tax). We also find no reversible error in the court’s
handling of the record.

      Accordingly, we affirm the district court’s judgment. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.

                                         -2-